Citation Nr: 1703748	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to December 1964 and from January 1965 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned during an April 2016 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has current diagnosis of prostate cancer. 

2. The evidence preponderates against finding that the Veteran was exposed to herbicides while he was stationed off the coast of the Republic of Vietnam. 

3. The competent and probative evidence does not establish that prostate cancer was manifest within one year of separation from active duty.   

4. The preponderance of the evidence is against finding that the Veteran's prostate cancer has a relationship to any inservice occurrence or event.

CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in May 2010, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  The RO requested information from the Joint Services Records Research Center (JSRRC), associated all available service treatment records (STRs), service personnel records (SPRs), and medical treatment records with the claims file.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for prostate cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C.A. § 5103A(d)(2)(B)).

The Board concludes that an examination is not needed in this case because the Veteran's only contention is that he should be service connected for prostate cancer because he claims he was exposed to herbicides as a result of handling canisters aboard a Navy ship.  April 2016 Hearing Transcript, at 3-4.  The Veteran does not allege that prostate cancer otherwise onset during service, or within one year of separation from service, or that it is related to any other incident in service.  Moreover, the Board's review of the claims file is negative for any indication of prostate cancer during service or within one year of separation from service.  Hence, as there is not even a conclusory lay statement relating his prostate cancer to anything other than claimed herbicide exposure, the evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated to provide an appellant with a medical nexus opinion pursuant to 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding that a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim, which was supported only by his own lay assertion that he suffered an event, injury, or disease in service that may be associated with his symptoms).  See also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d) and that evidence of record "establishing that the Veteran suffered an event, injury, or disease in service" is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligation under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since his STRs do not show any evidence of occurrence of prostate cancer in service, and there is no evidence showing it within 1 year of service separation.  

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014). 

II. Service Connection

The Veteran seeks for entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Certain diseases are deemed associated with herbicide exposure under current VA law.  38 C.F.R. § 3.309 (e) lists prostate cancer as such disease.  38 C.F.R. § 3.309(e) (2016).  

In addition, for veterans with 90 days or more of active service during a war period  or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as a malignant tumor is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  38 U.S.C.A. § 5107 (West 2014).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.

The Veteran has current diagnosis of prostate cancer.  Here, the Veteran was diagnosed with prostate cancer as of September 2000.  September 2000 VA Urology Clinic Note.  The medical records on file show that since the initial diagnosis, the Veteran's prostate cancer has continuously been followed up with testing and treatment at the Dallas VA Medical Center.  See, e.g., North Texas HCS Treatment Records.   

However, the weight of the evidence shows that the Veteran was not exposed to herbicides, that his prostate cancer did not manifest within service or for many years thereafter, and that it is otherwise not related to service.

First, the presumption of herbicide exposure does not apply because the evidence preponderates against finding that the Veteran was exposed to herbicides while he was stationed off the coast of the Republic of Vietnam.  

VA General Counsel has determined that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The SPR of record shows that the Veteran served in the Navy on USS Franklin D. Roosevelt (CVA-42) between May 1965 and May 1968.  SPR, at 8.  The same record also shows that USS Franklin D. Roosevelt supported combat operations in Southwest Asia during July - December 1966 and that the Veteran was on duty on the ship during those times.  SPR, at 27.  Indeed, the Veteran testified during an April 2016 video conference hearing that one of his duties while on the ship was to clean and refill canisters used for the combat operations.  April 2016 Hearing Transcript, at 3-4.  Further, the report from the JSRRC based on the Defense Personnel Records Information Retrieval System (DPRIS) database affirms that USS Franklin D. Roosevelt conducted special operations from Yankee Station off the Coast of North Vietnam from August 1966 to December 1966.  See JSRRC's DPRIS Response.  However, the port calls were conducted in Subic Bay of the Philippines and Hong Kong prior to departing to Mayport, Florida with no evidence that the ship docked in any port along the coast of the Republic of Vietnam.  Id.  Moreover, USS Franklin D. Roosevelt is not in the JSRRC's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to herbicide Agents documents.  Thus, there is no indication that the Veteran had qualifying "service in Vietnam" for purposes of establishing herbicide exposure.  

Regarding the Veteran's claim that the canisters he refilled while on USS Franklin D. Roosevelt exposed him to herbicides, a Memorandum for Record from the Department of the Army, U.S. Army and JSRRC on research findings regarding Navy and Coast Guard ships during the Vietnam Era states:

In the course of its research efforts, the Joint Services Records Research Center has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  ...  To date, the Joint Services Records Research Center has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicide from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicide.  Additionally, the Joint Services Records Research Center cannot document or verify that a shipboard Veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment used in Vietnam.  ...  Therefore, the Joint Services Records Research Center can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Memorandum for Record, Department of the Army, U.S. Army & JSRRC.  

For the foregoing reasons, there is no evidence to support a finding of the Veteran's actual exposure to herbicide in service other than the Veteran's statements.  Under provisions of M21-1, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure.  Therefore, the criteria for presumptive service connection for prostate cancer due to herbicide exposure are not met.  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

Here, however, the criteria for direct service connection for prostate cancer are not met either because the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of prostate cancer, nor does the Veteran so allege.  Since the in-service element has not been met in this case, service connection on a direct basis for the claimed disorder on appeal is not warranted.  See 38 C.F.R. § 3.303 (2016).  Again, the Veteran's contention is that his prostate cancer is the result of claimed herbicide exposure.  

Lastly, the Board finds that the evidence preponderates against finding that prostate cancer was manifest to a compensable degree within one year of separation from active duty; and against finding that prostate cancer was a chronic disorder during service.  As noted above, the Veteran's STRs do not show diagnosis or symptomatology of prostate cancer.  No evidence within one year of service discharge in 1982 notes prostate cancer or its symptomatology.  In fact, his post-service treatment records document onset of prostate cancer in September 2000, many years after separation from service.  Moreover, the Veteran testified during the April 2016 Board hearing that his prostate cancer was not treated by a private doctor and that the VA diagnosed and treated his cancer since the initial diagnosis in 2000.  April 2016 Hearing Transcript, at 5.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Accordingly, service connection for prostate cancer on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2016).  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


